-A0 472 (Rev. tp Ode of Peenigg sgingATy Document 5 Filed 04/12/19 Page 1 of 1 PagelD: 8
UNITED STATES DISTRICT COURT

for the District of New Jersey
UNITED STATES OF AMERICA

¥V. ORDER OF DETENTION PENDING TRIAL
FELIX SANTIAGO, il Case Number: 19-6648
Defendant

In accordance with the Bail Reform Act, 18 U.S.C, § 3142(f), a detention hearing has been held. ] conclude that the following facts require the
detention of the defendant pending trial in this case.

 

Part I—Findings of Fact
O (1) The defendant is charged with an offense described in 18 U.S.C. § 3142(f)(1) and has been convicted ofa [[] federal offense [[] state
or local offense that would have been a federal offense if a circumstance giving rise to federal jurisdiction had existed - that is
C0 acrime of violence as defined in 18 U.S.C. § 3156(a)(4).
(] an offense for which the maximum sentence is life imprisonment or death.
(1 an offense for which a maximum term of imprisonment of ten years or more is prescribed in

 

CO a felony that was committed after the defendant had been convicted of two or more prior federal offenses described in 18 U.S.C.
§ 3142(f}(1)(A)-(C), or comparable state or local offenses.
(2) The offense described in finding (1) was committed while the defendant was on release pending trial for a federal, state or local offense.
(3) A period of not more than five years has elapsed since the [[] date of conviction [[] release of the defendant from imprisonment
for the offense described in finding (1).
(4) Findings Nos. (1), (2) and (3) establish a rebuttable presumption that no condition or combination of conditions will reasonably assure the
safety of (an) other person(s) and the community. I further find that the defendant has not rebutted this presumption.

Alternative Findings (A)
Ds) There is probable cause to believe that the defendant has committed an offense
T] for which a maximum term of imprisonment of ten years or more is prescribed in
CJ under 18 U.S.C. § 924{c).
C (2) The defendant has not rebutted the presumption established by finding 1 that no condition or combination of conditions will reasonably
the appearance of the defendant as required and the safety of the community.

Alternative Findings (B)
{1} There is a serious risk that the defendant will not appear.
(2) There is a serious risk that the defendant will endanger the safety of another person or the community.

oo

 

ogo

 

 

 

 

 

 

 

 

 

 

 

 

Part II—Written Statement of Reasons for Detention

I find that the credible testimony and information submitted at the hearing establishes by DO clear and convincing evidence Oa prepon-
derance of the evidence that
Defendant consents.to detention without bail and without prejudice pending trial.

 

 

 

 

 

 

Part I1]—Directions Regarding Detention
The defendant is committed to the custody of the Attomey General or his designated representative for confinement in a corrections facility
separate, to the extent practicable, from persons awaiting or serving sentences or being held in custody pending appeal. The defendant shall be afforded
a reasonable opportunity for private consultation with defense counsel. On order of a court of the United States or on request of an attorney for the
Government, the person in charge of the corrections facility shall deli defendant to the United @tates marshal for the purpose of an appearance
in connection with a court proceeding.

  
 
   

 

 

4/12/19 é
Date Signature of Judge
Honorable Joseph A. Dickson, U.S.MJ.
Name and Title of Judge

*Insert as applicable; (a) Controlled Substances Act (21 U.S.C. § 801 er seg.); (b) Controlled Substances Import and Export Act (21 U.S.C. § 951 ef
segq.); or (c) Section 1 of Act of Sept. 15, 1980 (21 U.S.C. § 955a).
